EXHIBIT 10.2




GROUND LEASE AGREEMENT


THIS GROUND LEASE AGREEMENT ("Lease" or "Agreement"), is effective the 18th ­day
of December, 2007 (the "Effective Date"), by and between Razorback Watts, Inc.
an Arkansas corporation (hereinafter referred to as "Landlord") and Advanced
Environmental Recycling Technologies, Inc., a Delaware corporation (hereinafter
referred to as "Tenant").


WITNESSETH:


WHEREAS, Landlord owns approximately 59.97 acres in Adair County, Oklahoma, the
legal description for which is set forth on Exhibit "A" (the "Premises"); and


WHEREAS, Landlord desires to lease to Tenant the Premises for the construction
and operation upon the Premises of a plastics recycling facility (the "Recycling
Facility"); and


WHEREAS, Tenant wishes to lease the Premises on the terms and conditions set
forth herein;


NOW, THEREFORE, for and in consideration of the mutual promises and covenants as
hereinafter set forth, the parties hereto agree as follows:


1.           LEASED PREMISES.  Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, in accordance with the terms, provisions and
conditions of this Lease, the Premises. Landlord and Tenant agree to join with
each other in the execution of a written Memorandum of Ground Lease, in
recordable form, in the form as attached hereto as Exhibit "B", and made a part
hereof by this reference, and to record the same, in lieu of recording this
Agreement.


2.           TERM.  The term of this Lease (the "Lease Term") shall be for a
term (the "Term" or "Lease Term") commencing as of the Effective Date and
continuing for a period of twenty (20) years. As used in this Lease, the term
"Lease Year" means a period of twelve (12) full, consecutive calendar months,
commencing on the Effective Date. Each succeeding Lease Year shall commence on
the anniversary of the first Lease Year.


3.           RENT COMMENCEMENT DATE.  The Rent Commencement Date shall be
January 1, 2009. Landlord and Tenant agree that no rent shall be due and
payable, until the Rent Commencement Date. Even though the Rent Commencement
Date has not occurred, Tenant shall have full access to the Premises for
purposes of completing its due diligence and feasibility analysis, as described
in Section 4(c) hereof and constructing the Recycling Facility, as described in
Section 5 hereof. The obligation to pay rent and any other sums due hereunder
shall not commence until the Rent Commencement Date.


4.           CONDITIONS TO TENANT'S PERFORMANCE.  The obligations of Tenant
hereunder shall be subject to the satisfaction of the following conditions:

 
1

--------------------------------------------------------------------------------

 
(a)           Leasehold Title Insurance.  Within fifteen (15) days of the
Effective Date, Landlord shall deliver to Tenant a commitment (hereinafter
"Leasehold Title Commitment") for an ALTA Leasehold Owner's Title Insurance
Policy (the "Leasehold Title Policy") with respect to the Premises, issued
through a reputable title company mutually selected by the parties hereto (the
"Title Company"), insuring Tenant's leasehold interest in the Premises in an
amount to be determined by the Tenant, subject only to the following:


(i)           Any apparent encumbrance or defect which is of the type or comes
within the scope of any of The Title Examination Standards of the State of
Oklahoma (the "Title Standards"), provided the Landlord furnishes the necessary
affidavits, or other title papers, if any, as described in the applicable Title
Standards, and the same are accepted by the Title Company;


(ii)           Applicable zoning laws or ordinances;


(iii)           General real estate taxes not due as of the Effective Date;


(iv)           Utility easements along side and rear lines of the Premises;


(v)           The fee simple interest of the Landlord in the Premises;


(vi)           Such other exceptions or conditions to title as to which Tenant
does not object or thereafter waives; and


(b)           Other Exceptions.  Such other exceptions or conditions to title as
shown on the Leasehold Title Commitment, the parties acknowledging that Landlord
has made no independent examination of title to the Premises and is relying on
the Title Company for that purpose.


Tenant shall have ten (10) days after receipt of the Leasehold Title Commitment
to review the same and to deliver its written objections, if any, to Landlord.
Within ten (10) days thereafter (unless such time is extended in writing by
Tenant), Landlord shall (i) correct such objections and perfect title, (ii) have
such unpermitted exceptions removed from the Leasehold Title Commitment, or
(iii) have the Title Company commit to insure against loss or damage that may be
occasioned by such exception; provided, however, that Landlord is under no
obligation to incur any expense in connection therewith.


Landlord shall use its best efforts (not to include the obligation to incur any
expense in connection therewith) to provide the Title Company documents to
enable the Title Company to insure over the following items:


(i)           Rights or claims of parties in possession not shown by the public
records;

 
2

--------------------------------------------------------------------------------

 
(ii)           Encroachments, overlaps, boundary line disputes, and any other
matters which would be disclosed by an accurate survey and inspection;


(iii)           Easements, or claims of easements, not shown by the public
records;


(iv)           Any lien, or right to a lien, for services, labor or material
heretofore or hereafter furnished, imposed by law and not shown by the public
records; and


(v)           Taxes or public assessments which are not shown as existing liens
by the public records.


In the event that Landlord is unable to or fails to satisfy such objections to
title, Tenant may, at its option, either (i) terminate this Agreement, in which
event both parties shall be relieved of any further liability hereunder, or (ii)
waive such objections; provided, however, that the waiver of objections by
Tenant to title of its subleasehold interest in the Premises shall not be
construed as constituting a waiver by Tenant of any other provision of this
Agreement.


Tenant shall pay the premium of the Leasehold Title Policy.


(c)           Inspection of Premises.  Tenant shall have a period equal to one
hundred and eighty (180) days from the Effective Date, to complete its due
diligence and feasibility analysis (the "Feasibility Period"). During the
Feasibility Period, Tenant may, if it so elects, conduct a full due diligence
review of the Premises and its adequacy for the construction and operation of
the Recycling Facility. Tenant may perform soil or other physical tests with
respect to the Premises as it may determine. All such inspections shall be
obtained by Tenant at its expense and performed by Tenant or by qualified
personnel of its choice. On or before the expiration of the Feasibility Period,
Tenant must notify Landlord of any material defects to the Premises not
acceptable to Tenant. Within five (5) days after receipt of such notification
from Tenant, Landlord shall notify Tenant in writing whether or not it is
willing to correct such defects. If Landlord is not willing to correct such
defects, Tenant may either waive such requirements or elect to terminate this
Agreement. A notice to terminate by Tenant must be received by Landlord within
ten (10) days following Landlord's notice to Tenant. If Tenant does not report
any material defects with respect to the Premises on or before the expiration of
the Feasibility Period, Tenant shall be deemed to have accepted the Premises in
its condition on the Effective Date of this Agreement. Tenant shall repair any
damage to the Premises arising from said inspections, and shall indemnify and
hold Landlord harmless from and against any and all claims, costs, demands and
expenses, including, without limitation, reasonable attorney fees, court costs
and other legal expenses, resulting from these inspections.


(d)           Non-Disturbance Agreement.  With respect to any existing mortgage
or deed of trust with respect to Landlord's interest in the Premises, this
Agreement is conditioned upon Landlord obtaining the written agreement of said
mortgagee, within thirty (30) days from the expiration of the Feasibility
Period, to the effect that so long as

 
3

--------------------------------------------------------------------------------

 
there is not outstanding a continuing event of default by Tenant in any term,
condition, covenant or agreement of this Lease, the leasehold estate of the
Tenant, its successors and assigns, created under this Lease and Tenant's
peaceful and quiet possession, use and enjoyment of the Premises shall be
undisturbed by any foreclosure of said mortgage or deed of trust. Such written
agreement shall be subject to Tenant's reasonable approval of such form(s),
which shall be consistent with this paragraph and which shall not be
unreasonably withheld.


(e)           Affiliated Company Lease.  Razorback Farms, Inc. and Illinois
Farms, Inc. (corporations which are affiliated with Landlord) shall execute and
deliver an Agreement to Enter into Additional Lease, in the form attached hereto
as Exhibit "C ".


5.           TENANT'S WORK.  It is understood and agreed that the Tenant shall
construct upon the Premises the Recycling Facility and equip the Recycling
Facility with all trade fixtures and personal property suitable or appropriate
to the regular and normal operation thereof, all at Tenant's sole cost and
expense, and in accordance with the following:


(a)           Construction of the Recycling Facility.  The Tenant shall commence
construction of the Recycling Facility within a reasonable time after the
expiration or earlier termination of the Feasibility Period, and shall continue
such work with diligence and good faith until completed. In any event, the
Tenant shall complete the construction of the Recycling Facility within one (1)
year of the expiration or earlier termination of the Feasibility Period. During
the construction of the Recycling Facility, Tenant shall carry or cause to be
carried appropriate comprehensive general liability insurance, including
contractor's protective liability insurance, builder's risk insurance, worker's
compensation and employer's liability insurance and comprehensive automobile
liability insurance in amounts and coverages subject to Landlord's reasonable
approval. The Recycling Facility and any alterations thereto located on the
Premises shall be owned by the Tenant during the Lease Term.


(b)           Costs of Construction.  The entire cost and expense of (I)
constructing the Recycling Facility on the Premises, (2) constructing any roads,
utilities or other infrastructure to the Premises and (3) any costs related
thereto shall be borne and paid by Tenant, and Tenant shall hold and save
Landlord harmless from any loss, cost, expense or liability whatsoever on
account thereof. The Tenant shall not have the power to subject the interest of
the Landlord in the Premises to any mechanic's or materialmen's lien or lien of
any kind. The Tenant will not permit or suffer to be filed or claimed against
the interest of the Landlord in the Premises during the Lease Term any lien or
claim of any kind, and if such lien be claimed or filed, it shall be the duty of
the Tenant, within thirty (30) days after the Landlord shall have been given
written notice of such a claim having been filed, or within thirty (30) days
after the Landlord shall have been given written notice of such claim and shall
have transmitted written notice of the receipt of such claim to the Tenant
(whichever thirty (30) day period expires earlier) to cause the Premises to be
released from such claim or lien, either by payment or by the posting of a bond
or by the payment to the applicable court of the amount necessary to release the
Premises from such claim or lien, or in any other manner, which, as a matter of
law, will result, within a period of thirty (30) days, in releasing the Landlord
and the title of the Landlord from

 
4

--------------------------------------------------------------------------------

 
such claim or lien; and the Tenant covenants and agrees, within such period of
thirty (30) days, to cause the Premises and the Landlord's interest therein to
be released from the legal effect of such claim or lien. Before commencing the
construction of the Recycling Facility, the Tenant agrees that it will have
arranged for financing so that at all times there shall be available to the
Tenant sufficient funds to pay for the cost of the construction of the Recycling
Facility. The Landlord and Tenant understand and agree that this is a ground
lease agreement and that all fixtures and equipment installed at the Recycling
Facility shall remain the sole and separate property of Tenant.


(c)           Licenses and Permits.  Tenant shall be responsible, at its sole
cost and expense, to secure all licenses, permits, variances and approvals
necessary or required for the construction of the Recycling Facility. Landlord
agrees to execute any applications or other documents reasonably requested by
Tenant in order to obtain any such permits, licenses, variances and approvals.


6.           RENT.


(a)  Beginning on the Rent Commencement Date, Tenant agrees to pay to Landlord,
without any prior demand therefor and without any deduction or set off
whatsoever, base rent of Twelve Thousand Dollars ($12,000.00), in equal monthly
installments of One Thousand Dollars ($1,000.00) which shall be due and payable
in advance on the first day of each month during the Lease Term. If the Lease
Term shall commence other than the first day of a calendar month, the rent
payable during such initial fractional month shall be prorated based on the
actual number of days in such initial fractional month.


(b)  In the event that the Production Rent (as hereinafter defined) exceeds the
base rent described in the preceding paragraph, the Production Rent shall be
paid in lieu of base rent. The term "Production Rent" shall mean a quarterly
payment which shall equal three quarters of one (1) cent ($.0075) per one (1)
pound of recycled resin produced from the Production Facility. For purposes of
this Agreement, the phrase "recycled resin produced from the Production
Facility" means the net densified product produced from the Recycling Facility,
whether sold, used or not. The parties agree that Production Rent shall be
capped throughout the Term at Four Hundred Fifty Thousand Dollars ($450,000.00)
per year.


(c)  On or before April 15, July 15, October 15 and January 15 of each year
during the Lease Term, the Tenant shall furnish to the Landlord a statement
setting forth the recycling production made on the Premises in the previous
quarter (which statement shall contain a detailed calculation of the Production
Rent), and shall simultaneously therewith pay Landlord the Production Rent, if
any, due for such quarter. The Tenant shall maintain with respect to the
business transacted in or from the Premises adequate books and records
reflecting the recycling production of the Recycling Facility during each
quarter. The Landlord and its agents may examine said books and records, with
respect to any quarter, at any time during said quarter or within one (1) year
thereafter. If Landlord elects to examine said books, records and returns, the
same, or copies thereof, shall be made available to Landlord at Tenant's
corporate office.

 
5

--------------------------------------------------------------------------------

 
7.           NET LEASE.  It is the purpose and intent of the Landlord and Tenant
that the rent provided herein be net to Landlord, so that this Lease shall yield
net to Landlord the rent described above, and that all costs, expenses and
obligations related to the Premises or the Recycling Facility, which arise or
become due during the Lease Term, shall be paid by the Tenant; provided,
however, that nothing in this Lease shall be deemed to require the Tenant to pay
or discharge any liens or mortgages of any character which may be placed upon
the Premises by the affirmative act of the Landlord. Tenant shall pay and
discharge any Leasehold Mortgage (as hereinafter defined). Tenant is responsible
for all expenses and costs of any kind related to the construction and operation
of the Recycling Facility, and Tenant acknowledges that Landlord shall have no
responsibility whatsoever to provide any financial support with respect to such
activities. Tenant further acknowledges that the terms of this Lease apply only
to the Premises and that required use (e.g. easement for utilities or roadways)
of adjoining property owned by Landlord shall be subject to separate written
agreement of the parties.


8.           TAXES.  The parties acknowledge that the Premises will be assessed
as a separate tax parcel. Landlord will provide to Tenant the notice of amount
of real estate taxes due with respect to the Premises, immediately upon
Landlord's receipt of the same from Adair County, Oklahoma or other appropriate
governmental entity and Tenant agrees to pay all real estate taxes before any
delinquency can occur therein or in any part or installment thereof. The term
"real estate taxes" as used herein means all real property taxes and assessments
that may be levied or assessed against the Premises (and any improvements
thereon) by any lawful governmental authority for each calendar year or portion
thereof, commencing on the Effective Date. Real estate taxes are to be prorated
for any partial lease year. In addition, real estate taxes shall not include
penalties or interest or other charges for late payments of real estate taxes
provided Tenant remits same by the due date.


Tenant, at its cost, shall have the right, at any time, to seek a reduction in
the assessed valuation of the Premises, or to contest any taxes or utility
charges that are to be paid by Tenant, provided, however, that Tenant shall
indemnify and hold Landlord harmless from any loss or damage resulting from any
such contest. If Tenant seeks a reduction, or contests any taxes or utility
charges, the failure on Tenant's part to pay the taxes or utility charges shall
not constitute a default, as long as Tenant complies with the provisions of this
Section. Tenant may use any means allowed by statute to protest property tax
assessments as defined in this Section, as long as Tenant remains current as to
all other terms and conditions of this Lease. If, during the protest period, any
default occurs and the protested taxes or assessments have not been paid, then
Tenant shall furnish to Landlord a surety bond issued by an insurance company
qualified to do business in the state where the Premise is are located. The
amount of the bond shall equal one hundred ten percent (11 0%) of the total
amount of taxes in dispute. The bond shall hold Landlord and the Premises
harmless from any damage arising out of the proceedings or contests and shall
insure the payment of any judgment that may be rendered.

 
6

--------------------------------------------------------------------------------

 
Landlord shall not be required to join in any proceedings or contest brought by
Tenant unless the provisions of the law require that the proceedings or contest
be brought by or in the name of Landlord or the owner of the Premises. In that
case, Landlord shall join in the proceeding or contest, or permit it to be
brought in Landlord's name, as long as Landlord is not required to bear any cost
including penalties and interest. Tenant, on final determination of the
proceedings or contest, shall immediately pay or discharge any decision or
judgment rendered, together with all costs, charges, interest and penalties
incidental to the decision or judgment.


9.           INSURANCE.


(a)           Insurance Coverages by Tenant.  At all times throughout the Lease
Term, Tenant shall, at its own cost and expense, provide the following insurance
coverages:


(i)           Fire and casualty coverage insurance on all improvements either
now or hereafter located on the Premises, against loss or damage by fire or
other risks or perils, including vandalism and malicious mischief, as may be
included in the broadest form of extended coverage from time to time available
in amounts sufficient to prevent any party in interest from being or becoming a
co-insuror on the part of any risk, and, in any event, an amount not less than
one hundred percent (100%) of the replacement cost of said improvements.


(ii)           Comprehensive public liability insurance against claims for
personal injury, death, or property damage occurring in connection with the use
and occupancy of the Premises and improvements thereon by Tenant, and adjoining
Common Areas, and providing coverage with minimum limits of liability of not
less than One Million and No/100 Dollars ($1,000,000.00) for bodily injury or
death in anyone occurrence, One Million and No/100 Dollars ($1,000,000.00) in
the aggregate per policy year, and One Hundred Thousand and No/100 Dollars
($100,000.00) for property damage. Said policy shall name the Landlord, and any
person, firm or corporation designated by the Landlord, as additional insureds.


(b)           Policies.  All policies required to be maintained by Tenant
pursuant to this Section shall be effected under enforceable policies issued by
insurers of recognized responsibility licensed to do business in the State of
Oklahoma. All policies shall require that Landlord receive written notification
of not less than ten (10) days prior to any cancellation or modification of such
insurance coverage, and shall provide that Landlord's interest shall not be
invalidated by any acts, omissions or neglect of anyone other than Landlord. The
Tenant shall use its best efforts to cause all such policies to require that the
Landlord receive written notification of not less than thirty (30) days prior to
any cancellation or modification of such insurance coverage. In the event Tenant
fails to timely pay any premiums with respect to said insurance, Landlord shall
have the right, but not the obligation, to pay such premiums and obtain such
insurance, and any amounts paid by Landlord therefor shall be deemed additional
rent payable by Tenant upon demand. Tenant shall cause the insurer(s) to furnish
to Landlord certificate(s) evidencing any insurance required to be maintained by
Tenant hereunder.

 
7

--------------------------------------------------------------------------------

 
10.           MAINTENANCE AND REPAIRS.  Tenant, at its sole expense, shall keep
and maintain the Premises, the Recycling Facility and all improvements
associated therewith in good repair and condition. Tenant shall also be
responsible for all cleaning, landscaping, mowing, snow removal, and garbage and
refuse removal expenses with respect to the Premises and shall not permit a
nuisance to exist on the Premises.


11.           UTILITIES.  Tenant, at its sole cost and expense, shall obtain and
promptly pay for all utility services furnished to or required for the operation
of the Premises and the Recycling Facility, including, without limitation,
electricity, gas, water, sewer, heat, telephone, garbage collection, all meters
with respect thereto, and all charges for any of the foregoing, including all
tap and connection fees. Landlord does not represent that electricity, water,
sanitary sewer, gas or other utilities are available to the Premises. Tenant
shall pay the cost of extending any electricity, water, sanitary sewer, gas or
other utilities to the Premises. Pursuant to the Easement and Cooperation
Agreement attached as Exhibit "C", Razorback Farms, Inc. and/or Illinois Farms,
Inc. will provide assistance to Tenant with respect to water pumping rights from
the Illinois River. Tenant specifically acknowledges that such rights may be
terminated by the State of Oklahoma and that if such rights are terminated,
Tenant shall be responsible to locate an alternative source of water for the
Recycling Facility.


12.           USE OF PREMJSES.  The Premises shall be used solely for the
operation of the Recycling Facility. A description of the recycling process to
be used at the Recycling Facility is set forth on attached Exhibit "D" and the
use of the Premises shall be limited to such process. Tenant shall not perform
any acts or carry on any practices which may injure the Premises or be a
nuisance or menace. Tenant, at its sole expense, shall comply with (a) all laws,
orders and regulations of federal, state and municipal authorities, and (b) the
provisions of any insurance policies required to be maintained by Tenant with
respect to the Premises, as set forth in Section 9 hereof. If any addition,
alteration, change, repair or other work of any nature, structural or otherwise,
shall be required or ordered or become necessary at any time during the Lease
Term, with respect to any improvements erected thereon by the Tenant, because of
any of the foregoing requirements, the entire expense thereof, irrespective of
when the same shall be incurred or become due, shall be solely the liability of
Tenant, and the Landlord shall not be called upon to contribute thereto.


13.           ALTERATIONS.  After construction of the Recycling Facility in
accordance with Section 5 of this Lease, the Tenant may, at any time and from
time to time during the Lease Term, at its sole expense, make interior, exterior
and structural alterations and additions to any portion of said improvements,
including, but not limited to, complete demolition of any existing improvements
and erecting new improvements on the Premises, provided, however, if such
alterations materially alter the exterior of the improvements, the prior written
consent of Landlord shall be required with respect thereto. Such consent shall
not be unreasonably withheld. With respect to any alterations or additions to
any portion of said improvements, the Tenant shall not permit or suffer to be
filed or claimed against the Landlord and the Premises during the Lease Term any
lien or claim or any kind, and if such lien be claimed or filed, it shall be the
duty of the Tenant, within thirty (30) days after the Landlord shall have been
given written notice of such a claim having been filed, or within thirty (30)
days after the Landlord shall have been given written notice of such claim and
shall have transmitted written notice of the receipt of such claim to the Tenant
(whichever thirty (30) day period expires earlier) to cause the Premises to be

 
8

--------------------------------------------------------------------------------

 
released from such claim or lien, either by payment or by the posting of a bond
or by the payment to the applicable court of the amount necessary to release the
Premises from such claim or lien, or in any other manner, which, as a matter of
law, will result, within a period of thirty (30) days, in releasing the Landlord
and the title of the Landlord from such claim or lien; and the Tenant covenants
and agrees, within such period of thirty (30) days, to cause the Premises and
the Landlord's interests therein to be released from the legal effect from such
claim or lien. All such alterations and additions made in accordance with this
paragraph shall become part of the improvements located on the Premises and
shall be and remain the property of Tenant during the Lease Term.


14.           CONDEMNATION.


(a)           Condemnation Proceeds.  If, at any time during the Lease Term, the
Premises or any improvements thereon, or any portion thereof, are taken by
condemnation or right of eminent domain, or sold to a condemning authority under
threat of the exercise of such power, for purposes of said condemnation (or sale
in lieu thereof), the parties agree that the Landlord shall be entitled to claim
or receive from the condemning authority that portion of the condemnation award
(or sale proceeds) allocated to the Premises, as though the Premises were
unimproved property, and that the Tenant shall be entitled to claim or receive
from the condemning authority that portion of the condemnation award (or sale
proceeds) allocated to the value of the improvements on the Premises. The
parties agree that Tenant may maintain its own claim with respect to damages
sustained by Tenant resulting from a taking by condemnation or right of eminent
domain, or sale to a condemning authority under threat of the exercise of such
power.


(b)           Termination of Lease, Abatement of Rent.  Unless this Lease is
terminated pursuant to this Section, if a portion of the Premises shall be taken
by condemnation or right of eminent domain, or sold to a condemning authority
under threat of the exercise of such power, this Lease shall continue. If all of
the Premises is so taken or sold (or if a partial taking thereof prevents the
use of the Premises for Tenant's purposes), the Tenant may terminate this Lease
by giving written notice to the Landlord, and this Lease shall thereupon
terminate on the day following the vesting of title in the condemning authority,
except as herein provided and except with respect to obligations and liabilities
of the Landlord and the Tenant under this Lease which have arisen prior to such
date of termination. The rent due hereunder shall be prorated as of the date of
termination, and upon such termination Tenant shall satisfy or cause to be
released any Leasehold Mortgage, and any further mortgages, liens or other
encumbrances placed or suffered to be placed on the Premises by Tenant. In the
event that a part of the Premises shall be taken and Tenant does not terminate
the Lease, the parties shall negotiate an abatement of the base rent due
hereunder, in proportion as the use and/or occupancy of the Premises shall be
damaged by the partial taking.


15.           INDEMNIFICATION.


(a)           Indemnification of Landlord.  Tenant shall defend all actions
against Landlord with respect to, and shall pay, protect, indemnify and save
harmless the

 
9

--------------------------------------------------------------------------------

 
Landlord from and against, any and all liabilities, lawsuits, damages, costs,
expenses (including reasonable attorney's fees and expenses), causes of action,
suits, claims, demands, or judgments of any nature (a) to which the Landlord is
subject because of the Landlord's interest in the Premises, except for any such
liabilities, losses, damages, costs, expenses, causes of action, suits, claims,
demands, or judgments arising by reason of any defects in Landlord's title or
any liens or encumbrances on the Premises created or suffered to come into
existence by the Landlord, other than the Leasehold Permitted Exceptions (as
defined in Section 4(a) hereof) or (b) arising from (i) injury to or debt to any
person, or damage to or loss of property, on the Premises or on adjoining
sidewalks, streets or ways, or connected with the use, condition or occupancy of
the Premises by Tenant, (ii) Tenant's violation of this Lease, or (iii) any act
or omission of Tenant or its agents, contractors, licensees, sublicensees,
invitees, or employees.


(b)           Indemnification of Tenant.  Landlord shall defend all actions
against Tenant with respect to, and shall pay, protect, indemnify and save
harmless the Tenant from and against, any and all liabilities, lawsuits,
damages, costs, expenses (including reasonable attorney's fees and expenses),
causes of action, suits, claims, demands, or judgments of any nature arising
from Landlord's violation of this Lease.


16.           DESTRUCTION OF PREMISES.


(a)           In general.  If any improvements on the Premises shall be
partially or totally destroyed by fire or other casualty during the Lease Term,
so as to be partially or totally untenantable, the improvements shall be
repaired and restored by and at the cost of the Tenant. The proceeds of the
insurance required to be carried by the Tenant pursuant to Section 9 hereof
shall be made available to the Tenant for such repair and restoration. If such
insurance proceeds are insufficient for such repair or restoration, the Tenant
shall be required to pay any such deficiency. Notwithstanding any such damage or
destruction, the rent payable hereunder shall not be abated as a result of such
fire or other casualty and Tenant shall continue to pay said rental as provided
herein.


(b)           Tenant's Option to Terminate Lease.  Notwithstanding Section 16(a)
hereof, in the case of any damage or destruction occurring in the last two (2)
years of the Lease Term, to the extent of sixty percent (60%) or more of the
replacement cost of the improvements located on the Premises, Tenant may, at its
option, by notice in writing given to Landlord within thirty (30) days after the
occurrence of such damage or destruction, elect to terminate this Lease as of
the date such notice is received by Landlord, and this Lease shall thereupon
terminate on the date specified in said notice, except as hereinafter provided,
and except with respect to obligations and liabilities of Landlord and Tenant
hereunder which have arisen on or prior to the date of such termination. In the
event of such termination, the insurance proceeds payable in connection with
such damage or destruction of said improvements shall be payable in satisfaction
of any Leasehold Mortgage then in effect with the balance payable to Landlord.
Upon such termination, regardless of the amount of proceeds available, Tenant
shall satisfy or cause to be released any Leasehold Mortgage, or any other
mortgages, liens or other encumbrances placed or suffered to be placed on the
Premises by Tenant. In addition, Tenant shall do any work necessary so that the
Premises shall be surrendered to

 
10

--------------------------------------------------------------------------------

 
Landlord in a safe and proper condition. Rent shall be prorated to the date of
termination.


17.           SURRENDER OF PREMISES.  At the expiration or earlier termination
of the Lease Term, Tenant may, on or before the expiration of one hundred eighty
(180) days after expiration or earlier termination of this Lease, at Tenant's
own cost and expense, remove the improvements constructed on the Premises and
any of Tenant's trade fixtures, equipment, furniture, furnishings, and other
personal property from the Premises; provided, however, that (a) if Tenant
elects to remove said improvements, Tenant shall have the obligation to return
the Premises to the same condition as when originally leased to Tenant, and if
any damages to the Premises results from such removal, Tenant shall repair such
damage immediately at its own cost and expense, and (b) Tenant may not exercise
this option to remove said improvements if upon the expiration or earlier
termination of the Lease Term, Tenant has failed to pay any rent or additional
rent due hereunder. In the event Tenant elects not to remove the improvements
constructed on the Premises, Landlord may, on or before the expiration of one
hundred eighty (180) days after expiration or earlier termination of this Lease,
require Tenant to remove the same, at Tenant's sole cost and expense. If
Landlord so elects, Tenant shall have the obligation to return the Premises to
the same condition as when originally leased to Tenant, and if any damages to
the Premises results from such removal, Tenant shall repair such damage
immediately at its own cost and expense. In the event such improvements and
items are not removed at the expiration or earlier termination of the Lease
Term, in accordance with this Section 17, such items shall be deemed abandoned
and shall be the property of Landlord. On or before the expiration or earlier
termination of this Lease, Tenant shall cause any mortgages, liens or
encumbrances (including any Leasehold Mortgage) created by, through or under
Tenant to be fully discharged and released.


18.           DEFAULT.


(a)           Default by Tenant.  The occurrence of any of the following events
shall constitute a default by Tenant hereunder: (a) Tenant's failure to pay any
rent or additional rent due hereunder within ten (10) days after written notice
of such failure shall have been given to Tenant by Landlord, (b) Tenant's
failure to perform any other of the terms, conditions or covenants of this Lease
to be observed or performed by Tenant, for more than thirty (30) days after
written notice of such failure shall have been given to Tenant by Landlord
(provided, however, that if such failure is of such a nature that it cannot
reasonably be cured within said period, Tenant's failure to promptly commence to
cure or remove such failure within such period and thereafter proceeding with
due diligence to cure or remove the same), (iii) Tenant files or there is filed
against Tenant a petition in bankruptcy or a petition or answer seeking
reorganization under the federal Bankruptcy Code or any other applicable
statute, or (d) an order is entered adjudicating Tenant bankrupt or approving an
involuntary petition seeking a reorganization of Tenant under the federal
Bankruptcy Code or any other applicable statute, or appointing a receiver,
trustee or conservator for all or a substantial part of the property of Tenant
and such order is not vacated or stayed within sixty (60) days of such entry.


(b)           Default by Landlord.  In the event of any failure by Landlord to
perform any of the terms, conditions or covenants of this Lease to be observed
or performed by Landlord for more than thirty (30) days after written notice of
such failure shall have

 
11

--------------------------------------------------------------------------------

 
been given to Landlord (unless such failure is of such a nature that it cannot
reasonably be cured within said period, if Landlord shall not promptly commence
the cure thereof within such period and thereafter proceed with reasonable
diligence and in good faith to remedy such failure), Landlord shall be in
default hereunder.


19.           REMEDIES.


(a)           Default by Tenant.  In the event of default by Tenant as set forth
in Section 18(a) hereof, Landlord shall have the right and option to pursue all
of its legal remedies including, without limitation, the right to terminate this
Lease, to re-enter the Premises as agent of Tenant, and to evict Tenant and to
remove Tenant's possessions, all without being deemed guilty of any trespass and
without prejudice to any claim by Landlord for damages for breach of this Lease
or for arrears of rent or any other amounts due hereunder. The rights and
remedies given to Landlord by this Section shall be deemed to be cumulative and
not one of the rights and remedies shall be exclusive at law or in equity of the
rights and remedies which Landlord might otherwise have by virtue of a default
by Tenant under this Lease, and the exercise of any such right or remedy by
Landlord shall not impair Landlord's standing to exercise any other right or
remedy.


(b)           Default by Landlord.  In the event of default by Landlord as set
forth in Section 18(b) hereof, Tenant may (i) terminate tins Lease by giving
thirty (30) days written notice to Landlord, or (ii) pursue any remedy at law or
in equity that Tenant may have as a result of Landlord's default, including, but
not limited to, seeking specific performance of this Agreement.


(c)           Mitigation of Damages.  Each party agrees that it has a duty to
mitigate damages and covenants that it will use commercially reasonable efforts
to minimize any damages it may incur as a result of the other party's
performance or non-performance of this Agreement.


20.           COVENANT OF QUIET ENJOYMENT.  Upon payment by the Tenant of the
rent herein provided, and upon the observance and performance of all covenants,
terms and conditions on Tenant's part to be observed and performed by Tenant,
Tenant shall peaceably and quietly hold and enjoy the Premises for the Lease
Term hereby demised without hindrance or interruption by Landlord or any other
person or persons lawfully or equitably claiming by, through, or under the
Landlord, subject, however, to the terms and conditions of this Lease.


21.           HOLDING OVER BY TENANT.  At the expiration of the Lease Term, the
parties, by mutual agreement, may elect to continue the Lease Term from month to
month, subject to the same terms and conditions as set forth herein; provided,
however, that in the event of such extension of the Lease Term, the Lease Term
as extended may be terminated by either party upon thirty (30) days written
notice to the other party.


22.           TENANT'S FINANCING.


(a)           Tenant shall have the right during the Lease Term to subject its
interest in the Premises to one or more mortgages, deeds of trust, assignments
of sublease, security

 
12

--------------------------------------------------------------------------------

 
agreement or other methods of financing or refinancing (hereinafter referred to
as "Leasehold Mortgage", and any holder of which is hereinafter referred to as
"Leasehold Mortgagee"), or to anyone or more extensions, modifications or
renewals or replacements thereof. Tenant shall immediately notify Landlord in
writing of the name and address of any Leasehold Mortgagee.


(b)           If Tenant shall be in default in the observance or performance of
any covenant in this Lease, Landlord shall send a copy of the written notice of
such default to the Leasehold Mortgagee at its address as provided to Landlord
by Tenant. The Leasehold Mortgagee shall have thirty (30) days after delivery of
such written notice from Landlord within which to cure or remove such default,
and if such default cannot with diligence be cured within such thirty (30) day
period, a reasonable time thereafter, provided that the Leasehold Mortgagee
promptly commences to cure the same and thereafter pursues the curing of such
default with diligence. Notwithstanding any other provision of this Lease,
Landlord shall not have any right pursuant to this Lease or otherwise to
terminate this Lease due to such default unless Landlord shall have first given
a copy of the written notice thereof to the Leasehold Mortgagee and unless the
Leasehold Mortgagee shall have failed to cure or remove, or cause to be cured or
removed, such default within the time required by this paragraph. Landlord shall
accept performance by the Leasehold Mortgagee of any covenant, agreement or
obligation of Tenant contained in this Lease, with the same effect as though
performed by Tenant.


(c)           If this Lease is terminated for any reason, other than the
Leasehold Mortgagee's failure to cure a default as permitted in paragraph (b) of
this Section, or in the event of the rejection or disaffirmance of this Lease
pursuant to bankruptcy law or other law affecting creditors rights generally,
the Landlord will enter into a new lease of the Premises with the Leasehold
Mortgagee, or any party designated by the Leasehold Mortgagee, within thirty
(30) days after the request of the Leasehold Mortgagee referred to below, for
the remainder of the term of this Lease, effective as of the date of such
termination, rejection or disaffirmance, upon the same terms and conditions as
set forth herein (including, but not limited to, the restrictions on the use of
the Premises as set forth in Section 13 hereof), provided that the Leasehold
Mortgagee makes a written request to the Landlord for such new lease within
thirty (30) days after the effective date of such termination, rejection or
disaffirmance, as the case may be, and such written request is accompanied by a
copy of such new lease, duly executed and acknowledged by the Leasehold
Mortgagee or the party designated by the Leasehold Mortgagee to be the tenant
thereunder, and the Leasehold Mortgagee cures all defaults under this Lease
which can be cured by the payment of money and pays to Landlord all rent
hereunder which would at the time of such execution and delivery be due and
payable by Tenant under this Lease but for such rejection, disaffirmance or
termination. If the Leasehold Mortgagee, or the party so designated by the
Leasehold Mortgagee, shall have entered into a new lease with Landlord pursuant
to this paragraph, then any default under this Lease which cannot be cured by
the payment of money shall be deemed cured. Any new lease made pursuant to this
paragraph shall have the same priority with respect to other interests in the
Premises as this Lease. The Leasehold Mortgagee's rights under this paragraph
are in addition to the Leasehold Mortgagee's right to cure under paragraph (b)
of this Section.
 
22.  The provisions of this paragraph shall survive the termination, rejection
or

 
13

--------------------------------------------------------------------------------

 
disaffirmance of this Lease and shall continue in full effect thereafter to the
same extent as if this paragraph were a separate and independent contract made
by Landlord, Tenant, and Leasehold Mortgagee. From the effective date of such
termination, rejection or disaffirmance of this Lease to the date of execution
and delivery of such new lease or the expiration of the period during which
Leasehold Mortgagee may make a request, the Leasehold Mortgagee may, upon
payment of the rent called for herein, use and enjoy the leasehold estate
created by this Lease without hindrance by Landlord.


(d)           If the Landlord shall elect to terminate this Lease pursuant to
the provisions hereof, and if the Leasehold Mortgagee desires to obtain a new
lease pursuant to paragraph (c) of this Section but has not yet acquired
Tenant's leasehold interest in this Lease, then the Leasehold Mortgagee shall
have the right to postpone and extend the specified date for the termination of
this Lease for a period reasonably sufficient to enable the Leasehold Mortgagee
or its designee to acquire Tenant's interest in this Lease by foreclosure of its
Leasehold Mortgage or otherwise as long as the Leasehold Mortgagee pays the
Landlord the rent reserved hereunder during such postponement or extension. The
Leasehold Mortgagee shall exercise its right to extend the termination date by
providing Landlord a notice thereof prior to the termination date so specified
by Landlord and tendering to Landlord any rent or additional rent then in
default.


(e)           If any Leasehold Mortgage is in effect, Landlord will not accept a
voluntary surrender of this Lease by the Tenant, and this Lease shall not be
modified without the prior written consent of the Leasehold Mortgagee.


(f)           Any present or future lien or security interest of Landlord,
whether arising by operation of law or otherwise, upon any property of Tenant
now or hereafter located on the Premises, is hereby waived and relinquished by
Landlord. It is understood that Tenant may from time to time grant security
interests in all equipment, furniture and trade fixtures located on the
Premises; and within ten (10) days after request and presentation by Tenant to
Landlord of a Landlord Waiver or Consent form, subject to Landlord's reasonable
approval of such form which shall be consistent with this paragraph, Landlord
agrees to execute such form in favor of any such third party holding such a
security interest.


23.           OPTION TO PURCHASE.  The parties shall execute an Option Agreement
for the Premises, in the form attached hereto as Exhibit "E". The intent of the
Option Agreement is to give the Tenant the option (beginning approximately three
(3) years after the Effective Date) to purchase the Premises every three (3)
years or to continue the Lease, if the Tenant does not exercise the option.


24.           ENVIRONMENTAL MATTERS.


(a)           Representations by Landlord.  Landlord hereby represents the
following, to the best of its knowledge and belief:


(i)           Neither the Premises nor the Landlord are in violation of, nor
subject to, any existing, pending, or threatened investigation by any
governmental

 
14

--------------------------------------------------------------------------------

 
authority, under any Environmental Law (as hereinafter defined) with respect to
the Premises,


(ii)           The Landlord has not, and is not required by any Environmental
Law, to obtain any permits or licenses to use any of the Premises for its
existing purposes, and


(iii)           The Landlord has no knowledge that any Hazardous Substance (as
hereinafter defined) has been disposed of, incorporated in, or released on the
Premises.


(b)           Indemnification by Landlord.  The Landlord shall indemnify and
hold Tenant harmless from and against all claims for or on account of or arising
out of any violation of any Environmental Law, or disposal of or release of any
Hazardous Substance on the Premises, for any period prior to the Effective Date,
caused by Landlord. Further, in the event of a misrepresentation or violation by
Landlord under this subsection or Section 25(a), the Tenant may elect to
terminate this Lease by written notification to Landlord.


(c)           Prohibition Against Hazardous Substances.  During the Lease Term,
the Tenant shall not at any time allow the disposal of any Hazardous Substances
on the Premises. The Tenant shall indemnify and hold the Landlord harmless from
and against all claims for or on account of or arising out of any violation of
any Environmental Law, or disposal of or release of any Hazardous Substance on
the Premises, for any period during the Lease Term. Further, in the event of a
violation by Tenant under this Section 24(c), the Landlord may elect to
terminate this Lease by written notification to Tenant.


(d)           Definition.  For purposes of this Section 24, the following terms
shall have the following meanings:


(i)           The term "Environmental Law" shall mean and be defined as any
federal, state or local law, statute, ordinance, or regulation pertaining to the
health, industrial hygiene or the environmental conditions on, under, or about
the Premises, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 ("CERCLA"), as amended, the
Resource Conservation and Recovery Act of 1976 ("RCRA"), also known as the Super
Fund Amendments and Authorization Act of 1986 ("SARA").
 
(ii)           The term "Hazardous Substance" shall mean and be defined herein
as those substances included within the definitions of "hazardous substances",
"hazardous materials", "toxic substances" or "solid waste" in CERCLA, RCRA,
SARA, and the Hazardous Materials Transportation Act, as amended, and in the
regulations promulgated pursuant to such laws, together with such substances
listed in the United States Department of Transportation Table or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances, together with any other substances, materials, and wastes which are
or become regulated under applicable local, state, or federal law, or which are
classified as hazardous or toxic under federal, state or local law.

 
15

--------------------------------------------------------------------------------

 
25.           LANDLORD'S REPRESENTATIONS AND COVENANTS.  The Landlord hereby
represents, warrants and covenants the following:


(a)           As of the Effective Date of this Agreement, there are no adverse
or other parties in possession of the Premises or any part thereof, and no party
has been granted any license, lease or other right relating to the use or
possession of the Premises or any part thereof.


(b)           The Landlord has full right and lawful authority to enter into
this Lease.


(c)           The Landlord is not aware of any boundary, surveyor title
questions or disputes with respect to the Premises.


26.           ASSIGNMENT AND SUBLETTING.  Tenant may not assign this Lease in
whole or in part, or further sublet the Premises, without obtaining the prior
written consent of Landlord. Consent by Landlord shall not be unreasonably
withheld. Notwithstanding the preceding sentences, the consent of Landlord shall
not be required with respect to an assignment of this Lease to an affiliate of
Tenant. It shall be a condition to the validity of any assignment or subletting
by Tenant that the assignee or sublessee agrees directly with Landlord, by
written instrument in a form satisfactory to Landlord, to be bound by all of the
obligations of the tenant hereunder, including, without limitation, the
obligation to pay rent and other amounts provided for under this Lease, the
covenant of use concerning the Premises, and this covenant with respect to
assignment and subletting, but such assignment or subletting shall not relieve
Tenant of any of the obligations of the Tenant hereunder, and Tenant shall
remain fully liable therefor. Landlord shall have the right to assign this Lease
without the consent of the Tenant.


27.           BROKERS.  The parties hereby represent to each other that there
are no commissions, fees, or finder's fees due or owing to any broker or other
person as a result of the transactions contemplated herein.


28.           ESTOPPEL CERTIFICATES.  Each party agrees, within seven (7) days
after written request by the other, to execute, acknowledge and deliver to and
in favor of any proposed mortgagee, lender to either party, or purchaser of the
Premises or any interest therein, an estoppel certificate, in the form
customarily used by such proposed mortgagee, lender or purchaser, stating, among
other things, (i) whether this Lease is in full force and effect, (ii) whether
this Lease has been modified or amended and, if so, identify and describe in
each such modification or amendment, (iii) the date to which rent or other
charges have been paid, and (iv) whether the party furnishing such certificate
knows of any default on the part of the other party or has any claim against
such party and, if so, specifying the nature of such default or claim.


29.           SUBORDINATION AND NON-DISTURBANCE.  Upon the request of Landlord,
Tenant agrees to execute and deliver a written agreement subordinating this
Lease and Tenant's rights under this Lease to the lien of any real estate
mortgage hereafter placed upon Landlord's interest in the Premises by Landlord;
provided, however, that any such mortgage shall provide so long as there is not
outstanding a continuing event of default by Tenant in any term, condition,
covenant or agreement of this Lease, the leasehold estate of the Tenant its
successors

 
16

--------------------------------------------------------------------------------

 
and assigns, created under this Lease and Tenant's peaceful and quiet
possession, use and enjoyment of the Premises shall be undisturbed by any
foreclosure of said mortgage. Such written agreement shall be subject to
Tenant's reasonable approval of such form(s), which shall be consistent with
this paragraph, and which will not be unreasonably withheld.


30.           NOTICES.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be served by hand delivery, prepaid
United States certified or registered mail, return receipt requested, or
reputable overnight delivery service guarantying next day delivery and providing
a receipt. All notices shall be addressed to the parties at the following
addresses, except that any party may, by notice in the manner provided herein,
change its address for all subsequent notices. Notices shall be deemed given
(whether or not the same is actually received) the third day following the date
of mailing or dispatch, as the case may be.


(a)           If to Landlord: Razorback Watts, Inc. at P.O. Box 291, Springdale,
Arkansas 72765


(b)          If to Tenant: Advanced Environmental Recycling Technologies, Inc.
at P.O. Box 1237, Springdale, Arkansas 72764
 
31.           ARBITRATION/ATTORNEY'S FEES.  In the event of any dispute between
the parties which arises under this Agreement, such dispute shall be settled by
arbitration in accordance with the rules for arbitration of the Uniform
Arbitration Act of Oklahoma. A list of arbitrators shall be presented to the
Landlord and Tenant from which one will be chosen. In the event that the
Landlord and Tenant cannot agree on an arbitrator, each of them shall choose an
arbitrator. The two (2) arbitrators chosen by Landlord and Tenant shall
thereafter choose a third arbitrator, which third arbitrator shall thereafter be
solely responsible for making a determination with respect to the dispute at
hand. Any arbitration hearing shall be conducted in a location mutually
agreeable to the parties. The decision of the arbitrator shall be final and
binding upon all parties. The prevailing party shall be awarded all of the
filing fees, related administrative costs and attorney fees. Any questions
involving contract interpretation shall use the laws of Oklahoma. An
arbitrator's decision may be entered in any jurisdiction in which the party has
assets in order to collect any amounts due hereunder.


32.           BINDING EFFECT AND BENEFITS.  Subject to the restrictions on
assignment of this Agreement as set forth in Section 26 hereof, this Agreement
shall be binding upon, and shall inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns.


33.           WAIVER.  Either party hereto may waive any requirement, covenant,
condition or obligation to be performed by the other party, provided that such
waiver shall be in writing and executed by the party waiving the requirement,
covenant, condition or obligation, and shall be specifically designated as a
waiver hereunder with reference to the applicable Section and paragraph of this
Agreement. Except as hereinabove provided, a waiver by a party of any breach of
any term, covenant, or condition contained herein to be performed by a party, or
the delay, forbearance, indulgence or failure of a party in exercising any right
hereunder on account of such breach, or the partial exercise of such right,
shall not be deemed a waiver of any subsequent

 
17

--------------------------------------------------------------------------------

 
breach of the same term or any other term, covenant or condition hereof.


34.           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.


35.           MISCELLANEOUS.


(a)           Section Captions.  The captions and the table of contents (if any)
used in this Lease are for convenience only and do not in any way limit or
amplify the terms and provisions hereof. Whenever the singular number is used,
the same shall include the plural, and words of any gender shall include each
other gender.


(b)           Entire Agreement.  This Lease contains the entire agreement
between the parties and no agreement, representation or inducement shall be
effective to change, modify or terminate this Lease in whole or in part unless
in writing and signed by the parties.


(c)           Time of the Essence.  Time is of the essence in this agreement


(d)           Governing Law.  The laws of the State of Oklahoma shall govern the
interpretation, validity, performance, and enforcement of this Lease. If any
provision of this Lease shall be held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions of this Lease shall not
be affected thereby.


(e)           Severability.  If any term, covenant, or condition of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant, or condition to persons or circumstances other than those
as to which it is invalid or unenforceable, shall not be affected thereby and
each term, covenant, or condition of this Lease shall be valid and be enforced
to the fullest extent permitted by law.


(f)           Relationship.  Nothing herein contained shall be deemed or
construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership or joint venture between
the parties hereto, it being understood and agreed that neither the method of
computation of rent, nor any other provision contained herein, nor any acts of
the parties hereto, shall be deemed to create any relationship between the
parties hereto other than the relationship of Landlord and Tenant.


(g)           Amendments.  This Lease may not be altered, amended or modified
except pursuant to a written instrument executed by all the parties hereto.


(h)           Further Actions.  At any time and from time to time on or after
the execution hereof, each party agrees, without further consideration, to take
such actions and to execute and deliver such documents as may be reasonably
necessary to effectuate
the purposes of this Lease.

 
18

--------------------------------------------------------------------------------

 
(i)           Costs and Expenses.  Each party hereto shall bear its fees and
expenses separately incurred in connection with this Lease, the transactions
contemplated herein, and the performance of its obligations hereunder.


(j)           Facsimile Execution.  For purposes of executing this Lease, a
document signed and transmitted by facsimile machine or telecopier is to be
treated as an original document. The signature of any party thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature or an original document. At the request of any party, any facsimile or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document. No party may raise the use of a
facsimile machine or telecopier or the fact that any signature was transmitted
through the use of a facsimile or telecopier machine as a defense to the
enforcement of this Lease or other document executed in compliance with tins
Section.


(k)           Conditioned on Board Approval. The Landlord and Tenant expressly
agree that enforceability of this Agreement will be specifically conditioned
upon the approval of its terms by the majority of the independent and
disinterested members of the AERT Board of Directors.


(l)           Easement Reservation.  The Landlord, for itself, its agents or
assigns, reserves a perpetual access easement over and across the West 40 feet
of the Premises and the South 40 feet of the Premises, for purposes of accessing
adjoining property that is owned by the Landlord or its affiliates. The Tenant
shall have the right to move the location of the easement, so long as it does
not unreasonably interfere with the ability of the Landlord to access such
adjoining property.

 
19

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written, but effective as of the Effective Date.


Razorback Watts, Inc.


By:   /s/ Jared Brooks, V.P.
        Jared Brooks, its Vice President




Advanced Environmental Recycling Technologies, Inc.


BY:  /s/ Joe Brooks
Joe Brooks, its President and CEO

 
20

--------------------------------------------------------------------------------

 
EXHIBIT “A”
LEGAL DESCRIPTION OF PREMISES






PROPERTY DESCRIPTION


The Southwest Quarter of the Northeast Quarter and the West Half of the
Southeast Quarter of the Northeast Quarter of Section 24, Township 19 North,
Range 25 East, Adair County, Oklahoma being more particularly described as
follows:


Beginning at an existing rebar marking the Northwest Corner of the Southwest
Quarter of the Northeast Quarter.  Thence along the North line of the Northeast
Quarter, North 89 degrees 39 minutes 41 seconds East, 1978.74 feet to a set
rebar w/cap marking the Northeast Comer of the West Half of the Southeast
Quarter of the Northeast Quarter. Thence along the East line of said West Half,
South 00 degrees 14 minutes 00 seconds West, 1318.10 feet to a set rebar w/cap
marking the Southeast Corner of the West Half of the Southeast Quarter of the
Northeast Quarter.  Thence along the South line of the Northeast Quarter, South
89 degrees 31 minutes 30 seconds West, 1978.00 feet to a set rebar w/cap marking
the Southwest Corner of the Southwest Quarter of the Northeast Quarter. Thence
along the West line of said Forty, North 00 degrees 11 minutes 57 seconds East,
1322.80 feet to the Point of Beginnirig, containing 59.97 acres and subject to
Road Rights of Way and any Easements of Record.

 
21

--------------------------------------------------------------------------------

 
EXHIBIT “B”
 
MEMORANDUM OF GROUND LEASE


MEMORANDUM OF GROUND LEASE AGREEMENT (“Memorandum”), made and entered into this
18th day of December, 2007, by and between Razorback Watts, Inc., an Arkansas
corporation (hereinafter referred to as "Landlord") and Advanced Environmental
Recycling Technologies, Inc., a Delaware corporation (hereinafter referred to as
"Tenant").


WITNESSETH:


1.           Effective December 18, 2007 (the “Effective Date”), Landlord and
Tenant executed and delivered an agreement entitled "Ground Lease Agreement"
(the "Lease"), wherein Landlord has leased to Tenant, and Tenant hereby leases
from Landlord, subject to the terms, covenants and conditions therein contained,
a certain parcel of real property (the "Premises") situated in Adair County,
Oklahoma, as more particularly described in Exhibit "A", attached hereto and
made a part hereof by this reference.


2.           The term of the Lease (the "Lease Term") is for a period commencing
from the Effective Date and continuing for a period of twenty (20) years from
the Effective Date, as set forth and defined in the Lease.


3.           Pursuant to the terms and conditions of the Lease, the Tenant has
entered into possession of the Premises.


4.           During the Lease Term, the Tenant has the right and option to
purchase the Premises during certain periods of time as described in the Site
Lease for the fair market value thereof.


5.           The purpose of this Memorandum is to give notice to all persons
that Tenant has an interest in the Premises, and is in possession of the
Premises.  This Memorandum shall be recorded in the Office of the Recorder of
Deeds for Adair County, Oklahoma, in lieu of recordation of the Lease.


IN WITNESS WHEREOF, the parties hereto have executed this Memorandum as of the
day and year first above written.
Razorback Watts, Inc.


By:  _/s/ Jared Brooks, V.P.
        Jared Brooks, its Vice President


“Landlord”


Advanced Environmental Recycling Technologies, Inc.


By:   /s/ Joe Brooks
        Joe Brooks, its President and CEO


“Tenant”

 
22

--------------------------------------------------------------------------------

 
Exhibit “A” to Memorandum of Ground Lease




PROPERTY DESCRIPTION


The Southwest Quarter of the Northeast Quarter and the West Half of the
Southeast Quarter of the Northeast Quarter of Section 24, Township 19 North,
Range 25 East, Adair County, Oklahoma being more particularly described as
follows:


Beginning at an existing rebar marking the Northwest Corner of the Southwest
Quarter of the Northeast Quarter.  Thence along the North line of the Northeast
Quarter, North 89 degrees 39 minutes 41 seconds East, 1978.74 feet to a set
rebar w/cap marking the Northeast Comer of the West Half of the Southeast
Quarter of the Northeast Quarter. Thence along the East line of said West Half,
South 00 degrees 14 minutes 00 seconds West, 1318.10 feet to a set rebar w/cap
marking the Southeast Corner of the West Half of the Southeast Quarter of the
Northeast Quarter.  Thence along the South line of the Northeast Quarter, South
89 degrees 31 minutes 30 seconds West, 1978.00 feet to a set rebar w/cap marking
the Southwest Corner of the Southwest Quarter of the Northeast Quarter. Thence
along the West line of said Forty, North 00 degrees 11 minutes 57 seconds East,
1322.80 feet to the Point of Beginnirig, containing 59.97 acres and subject to
Road Rights of Way and any Easements of Record.



 
23

--------------------------------------------------------------------------------

 
Exhibit “C”
Agreement to Enter Into Additional Lease


AGREEMENT TO ENTER INTO ADDITIONAL LEASE


This Agreement to Enter Into Additional Lease ("Agreement") is effective the
18th day of December, 2007, by and among Razorback Farms, Inc., an Arkansas
corporation ("Razorback Farms"), Illinois Farms, Inc., an Arkansas corporation
("Illinois Farms") and Advanced Environmental Recycling Technologies, Inc., a
Delaware corporation ("AERT").


WITNESSETH


WHEREAS, contemporaneously herewith, AERT, as tenant, is entering into a Ground
Lease Agreement (the "Recycling Lease") with Razorback Watts, Inc., an Arkansas
corporation ("Razorback Watts"), with respect to 59.97 acres in Adair County,
Oklahoma, the legal description of which is set forth on Exhibit "A" (the
"Premises"); and


WHEREAS, Razorback Farms and Illinois Farms own approximately 891 acres (the
"Adjoining Property"), located adjacent to the Premises; and


WHEREAS, in order for AERT to construct and operate a recycling facility on the
Premises (the "Recycling Facility"), AERT will require a long term ground lease
on the Adjoining Property; and


WHEREAS, as additional consideration for the rent payable under the Lease,
Razorback Farms and Illinois Farms agree to enter into such lease; and


NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth, the parties
agree as follows:


1. Razorback Farms and Illinois Farms agree to enter into a ground lease (the
"Additional Lease") on the Adjoining Property, on the following general terms
and conditions: (a) no additional rent shall be payable to Razorback Farms and
Illinois Farms under the Additional Lease, the parties each acknowledging that
the rent payable under the Recycling Lease being adequate consideration for both
the Additional Lease and the Recycling Lease, (b) Razorback Farms and Illinois
Farms shall be provided the option to lease back any unused portion of the 891
acres in exchange for fair market rent, provided, however that no rent shall be
payable by Razorback Farms and Illinois Farms until January 1, 2009, (c) under
the Additional Lease, AERT shall be responsible for all taxes, maintenance and
other costs related to the Adjoining Property, (d) AERT shall be given the
option to purchase the Adjoining Property for fair market value (during the same
time periods and under the same formula described in the option terms in the
Recycling Lease), and (e) all other terms shall be substantially similar to the
Recycling Lease.


2. Razorback Farms and Illinois Farms agree to cooperate with AERT with respect
to obtaining any permitting or licensing necessary to construct or operate the
Recycling Facility on the Premises.

 
24

--------------------------------------------------------------------------------

 

Executed this 18th day of December, 2007.


RAZORBACK FARMS, INC.


By:   /s/  Jared Brooks  V.P.
        Jared Brooks, its Vice President




ILLINOIS FARMS, INC.


By:   /s/  Jared Brooks  V.P.
        Jared Brooks, its Vice President




ADVANCED ENVIRONMENTAL RECYCLING TECHNOLOGIES, INC.


By:   /s/  Joe Brooks
        Joe Brooks, its President and CEO

 
25

--------------------------------------------------------------------------------

 
Exhibit “A”
Agreement to Enter Into Additional Lease




PROPERTY DESCRIPTION


The Southwest Quarter of the Northeast Quarter and the West Half of the
Southeast Quarter of the Northeast Quarter of Section 24, Township 19 North,
Range 25 East, Adair County, Oklahoma being more particularly described as
follows:


Beginning at an existing rebar marking the Northwest Corner of the Southwest
Quarter of the Northeast Quarter.  Thence along the North line of the Northeast
Quarter, North 89 degrees 39 minutes 41 seconds East, 1978.74 feet to a set
rebar w/cap marking the Northeast Comer of the West Half of the Southeast
Quarter of the Northeast Quarter. Thence along the East line of said West Half,
South 00 degrees 14 minutes 00 seconds West, 1318.10 feet to a set rebar w/cap
marking the Southeast Corner of the West Half of the Southeast Quarter of the
Northeast Quarter.  Thence along the South line of the Northeast Quarter, South
89 degrees 31 minutes 30 seconds West, 1978.00 feet to a set rebar w/cap marking
the Southwest Corner of the Southwest Quarter of the Northeast Quarter. Thence
along the West line of said Forty, North 00 degrees 11 minutes 57 seconds East,
1322.80 feet to the Point of Beginnirig, containing 59.97 acres and subject to
Road Rights of Way and any Easements of Record.



 
26

--------------------------------------------------------------------------------

 
Exhibit “D”
Description of Recycling Process




General Description of Recycling Process at AERT's Watts, Oklahoma Plant


Polyethylene Film or Liner Material: Baled material will be conveyed into a
shredder, size reduced, blown through a screen to remove heavy contaminants, fed
through a series of washing and rinsing systems, in which 95% of water will be
filtered on site and recycled. The film will then be dried, densified (increase
bulk density) analyzed, blended and stored for later bulk load­-out or further
processing.



 
27

--------------------------------------------------------------------------------

 
Exhibit “E”
Option Agreement


OPTION AGREEMENT


OPTION AGREEMENT (“Agreement”) is made effective the 18th day of December, 2007,
by and between Razorback Watts, Inc., an Arkansas corporation (hereinafter
referred to as “Seller”) and Advanced Environmental Recycling Technologies,
Inc., a Delaware corporation (hereinafter referred to as "Buyer").


WITNESSETH:


WHEREAS, Seller owns certain real property located in Adair County, Oklahoma, as
more particularly described on Exhibit "A" attached hereto and made a part
hereof by this reference (hereinafter referred to as the "Property"); and


WHEREAS, contemporaneously herewith, Buyer, as tenant, entered into a ground
lease (the "Ground Lease") with Seller, as landlord, with respect to the
Property; and


WHEREAS, Seller desires to grant to Buyer, and Buyer desires to acquire from
Seller, an option to acquire the Property;


NOW, THEREFORE, for and in consideration of the mutual covenants, conditions,
stipulations, agreements and obligations hereinafter set forth, Seller and Buyer
agree as follows:


1.           Grant of Option.  In consideration of Buyer entering into the
Ground Lease and other good and valuable consideration, the receipt of which is
hereby acknowledged, Seller hereby grants, and Buyer hereby purchases, the
exclusive right and option (the "Option") to purchase the Property, on and
subject to the terms and conditions hereinafter set forth.


2.           Terms of the Option.  The Option is exercisable by Buyer during the
following dates (collectively, the "Option Terms" and individually, an "Option
Term").


(a)  January 1, 2011 through March 1, 2011


(b)  January 1, 2014 through March 1, 2014


(c)  January 1, 2017 through March 1, 2017


(d)  January 1, 2020 through March 1, 2020


(e)  January 1, 2023 through March 1, 2023


(f)  January 1, 2026 through March 1, 2026


The Option may be exercised by Buyer, in the manner provided in Section 3
hereof, at any time during an Option Term. If Buyer does not exercise the option
during the Option Term, then the

 
28

--------------------------------------------------------------------------------

 
Option shall lapse as to that particular Option Term and the Ground Lease will
continue.


3.           Exercise of Option.  Buyer shall exercise the Option by written
notice to Seller, delivered and addressed to Seller as specified in Section 15
hereof. The Option shall be deemed exercised on the date such notice is received
by Seller. Said notice shall specify the Closing Date (as hereinafter defined),
which shall be no later than the end of the specific Option Term for which the
notice is being provided.


4.           Terms of Purchase.  In the event the Option is exercised by Buyer,
the purchase price for the Property (the "Purchase Price") shall be the fair
market value of the Property. The fair market value of the Property shall mean
the most probable price in cash, terms equivalent to cash or in other precisely
revealed terms for which the appraised property will sell in a competitive and
open market under all conditions requisite to fair sale, with buyer and seller
each acting prudently, knowledgeably and for self interest, and assuming that
neither is under undue duress. Fundamental assumptions and conditions assumed in
this definition are (1) Buyer and Seller are motivated by self interest (2)
Buyer and Seller are well informed and acting prudently (3) The property is
exposed for a reasonable time on the open market (4) Payment is made in cash,
its equivalent or in specified financing terms equivalent to cash (5) Specified
financing, if any, may be the financing actually in place or on terms generally
available for the property type in its local on the effective date of the
appraisal (6) The effect, if any, on the amount of market value of atypical
financing services or fees shall be clearly and precisely revealed in the
appraisal report. In the event the Buyer and Seller cannot agree on the fair
market value of the Property, such fair market value shall be determined by the
following procedure. Both the Buyer and Seller shall each select a disinterested
qualified real estate appraiser familiar with evaluation of property in the area
where property is located. Using the criteria and definition set forth herein
for fair market value, the appraisers shall submit their appraisals, and the
average of the two appraisals shall be considered the fair market value of the
Property. The Purchase Price, subject to all prorations, credits and adjustments
as herein provided, shall be payable by Buyer to Seller at Closing (as
hereinafter defined) in immediately available funds. Buyer acknowledges that it
may need separate agreements/licenses from Razorback Farms, Inc. and Illinois
Farms, Inc. (entities affiliated with Seller) with respect to water usage,
ingress/egress rights, spreader rights and similar uses, and Seller acknowledges
that Buyer's obligations hereunder are subject to acquiring such
licenses/agreements on terms acceptable to Buyer.


5.           Closing Date and Possession.  In the event the option is exercised
by Buyer, the Closing ("Closing" or "Closing Date") shall be such date as set
forth in Buyer's notice exercising the option, as provided in Section 3 hereof.
Buyer shall be entitled to possession of the Property at Closing. Closing shall
be at the office of such closing service (the "Closing Service") as may be
agreed upon by the parties.


6.           CLOSING PROCEDURES.  The sale of Seller's rights in the Property
shall be governed by the following general closing procedures:


(a)           Delivery of Title Commitment.  No later than twenty (20) days
prior to Closing, Seller shall deliver to Buyer a commitment (hereinafter "Title
Commitment"), from a company authorized to insure titles in the State of
Oklahoma, as selected by Seller, (hereinafter the "Title Company"), for issuance
to Buyer of an Owner's Title

 
29

--------------------------------------------------------------------------------

 
Insurance Policy (hereinafter the "Title Policy") with respect to the Property,
in the amount of the Purchase Price, showing Seller to be the owner of good and
marketable fee simple title to the Property in accordance with the title
examination standards of the Title Company (the "Title Standards"), subject only
to the following:


(i)           The following encumbrances, exceptions, or conditions to the title
of the Property (hereinafter referred to as the "Permitted Exceptions"):


(1)           Applicable zoning laws or ordinances;


 
(2)
General real estate taxes not due as of the Closing Date;



 
(3)
Utility easements along side and rear lines of the Property;



 
(4)
Such exceptions or conditions to title as to which Buyer does not object or
thereafter waives; and



(ii)           Such mortgages or deeds of trust as may encumber the Property,
(1) which pertain to liens or encumbrances of a definite or ascertainable
amount, (2) which provide for the release of the Property for an amount equal to
or less than the Purchase Price, and (3) which may be removed by the payment of
money at Closing, and shall be released at Closing.


(b)           Inspection of Title Commitment.  Buyer shall have ten (10) days
after receipt of the Title Commitment from the Title Company to review the same
and to deliver its written objections, if any, to Seller. Within five (5) days
thereafter (unless such time is extended in writing by Buyer), Seller shall
notify Buyer as to whether Seller intends to satisfy such objections by either
(i) correcting such objections and perfecting title, (ii) having such
unpermitted exceptions removed from the Title Commitment, or (iii) having the
Title Company commit to insure against loss or damage as may be occasioned by
such exceptions. If Seller so notifies Buyer, he shall, within a reasonable time
thereafter, so satisfy said objection. If Seller cannot provide good and
marketable fee simple title to the Property, this Option Agreement shall
terminate.


(c)           Transfer of Property.  At Closing, Seller shall convey the
Property by a duly executed and acknowledged warranty deed, in the form as
approved by the Buyer's counsel, conveying to Buyer good and marketable fee
simple title to the Property free and clear of all liens, claims and
encumbrances, except for the Permitted Exceptions. Seller shall also deliver at
Closing, or cause to be delivered, to Buyer a deed or deeds of release with
respect to any deeds of trust or mortgages specified in Section 6(a)(ii) hereof.


(d)           Taxes.  All general property taxes accruing or assessed with
respect to the Property shall be prorated on a per diem basis as of the Closing
Date. If the amount of such tax levied against the Property cannot be
ascertained, such proration shall be on the basis of the taxes assessed with
respect to the prior calendar year.


(e)           Title Policy.  The obligations of Buyer to close shall be subject
to the

 
30

--------------------------------------------------------------------------------

 
commitment by the Title Company, received by Buyer at Closing, that the Title
Company is prepared to issue the Title Policy with respect to the Property, in
the amount of the Purchase Price, in conformity with the Title Commitment as
approved by the Buyer, as extended through the Closing Date, together with such
endorsements as may be required, and containing no exception or condition to the
title of the Property, other than the Permitted Exceptions. Seller shall provide
such documents as are reasonably required by the Title Company, for purposes of
issuing the Title Policy.


(f)           Settlement Statement.  Not less than three (3) business days prior
to the Closing Date, Seller shall cause the Closing Service to prepare and
deliver to Buyer, a preliminary settlement statement for each party, showing the
amounts due from each party at Closing, including all Closing costs and expenses
computed as set forth in this Agreement.


7.           Expenses. In addition to such costs and expenses of this
transaction as are allocated to the parties as set forth in other provisions of
this Agreement, the following additional costs and expenses of this transaction
shall be born by the parties as follows:


(a)           Seller's Expenses.  The Seller shall pay the following expenses
and costs of this transaction:


(i)           Any attorney fees separately incurred by the Seller in
negotiating, preparing and closing this Agreement;


(ii)          One-half (1/2) of the cost charged by the Closing Service; and


(iii)         The cost of the search fee for issuance of the Title Commitment as
charged by the Title Company.


(b)           Buyer's Expenses.  The Buyer shall pay the following expenses and
costs of this transaction:


(i)           The cost of issuance of the Title Policy as charged by the Title
Company;


(ii)          Any attorney fees separately incurred by the Buyer in negotiating,
preparing and closing this Agreement;


(iii)         One-half (1/2) of the cost of the Closing Service; and


(iv)         Any recording fees or transfer taxes.


8.           Default and Remedies.  In the event of default in the performance
or observance of any provision of this Agreement by a party hereto, the parties
hereto agree as follows:


(a)           Buyer's Default and Seller's Remedies.  In the event Buyer shall
fail to perform any of Buyer's obligations hereunder to be performed by Buyer on
or before

 
31

--------------------------------------------------------------------------------

 
Closing, except as excused in writing by the Seller or by the Seller's default,
the Seller shall make written demand upon Buyer for such performance, and if
Buyer fails to comply with such written demand within ten (10) days after
receipt thereof, Buyer shall be in default hereunder. Upon any such default by
Buyer, the Seller may terminate this Agreement and Seller shall be entitled to
pursue all other legal relief to which it is entitled, including, but not
limited to, specific performance.


(b)           Seller's Default and Buyer's Remedies.  In the event that Seller
shall fail to perform Seller's obligations hereunder to be performed by Seller
on or before Closing, except as excused in writing by Buyer or by Buyer's
default, Buyer shall make written demand upon Seller for performance, and if
Seller fails to comply with such written ·demand within ten (l0) days after
receipt thereof, Buyer shall be entitled to pursue all other legal relief to
which it is entitled, including, but not limited to, specific performance.


10.           Conditions to Closing.  In the event Buyer exercises its option to
purchase the Property, in addition to conditions to Closing as set forth in
other provisions of this Agreement, the obligations of the parties hereunder at
Closing are subject to the following general conditions:


(a)           Seller's Conditions.  All of the obligations of Seller hereunder
are subject to the satisfaction of every one of the following conditions
precedent unless, and only to the extent, waived in writing by Seller:


(i)           The representations and warranties of Buyer herein are true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date.


(ii)           The covenants, agreements and undertakings of Buyer herein have
been complied with all material respects.


(b)           Buyer's Conditions.  All of the obligations of Buyer hereunder are
subject to the satisfaction of every one of the following conditions precedent
unless, and only to the extent, waived in writing by Buyer:


(i)           The representations and warranties of Seller herein are true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date.


(ii)           The covenants, agreements and undertakings of Seller have been
complied with in all material respects.


11.           Assignment.  This Agreement may be assigned by Buyer with the
prior written consent of the Seller.


12.           Binding Effect and Benefits.  This Agreement shall be binding
upon, and shall inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors

 
32

--------------------------------------------------------------------------------

 
and assigns.


13.           Entire Agreement.  This Agreement constitutes the entire
understanding of the parties as to the transactions contemplated herein, and
supersedes any and all understandings or agreements, if any, oral or written,
between the parties relating to the subject matter hereof. There are no
understandings, representations, agreements, promises or covenants other than
those included herein


14.           Governing Law.  This Agreement shall be construed and interpreted
in accordance with, and governed by, the laws of the State of Oklahoma.


15.           Notices.  Notices are given pursuant to this Agreement shall be in
writing, shall be given by personal delivery, by facsimile, or by mailing the
same to the party entitled thereto at the address set forth below or at such
other address as either party may designate in writing to the other party
pursuant to the provisions of this paragraph. Notices given by mail shall be
sent by United States mail, certified or registered, return receipt requested,
or by nationally recognized overnight courier service providing receipt of
delivery. Notices shall be deemed to be received on the day of actual receipt,
in the case of personal delivery, or on the date of receipt set forth in the
confirmation of delivery, in the case of facsimile or mailing. Notices shall be
forwarded to the addresses and/or facsimile numbers for the parties set forth as
follows:


To Seller:                Razorback Watts, Inc.
Attn:  Joyce Thompson
P.O. Box 291
Springdale, AR 72765


To Buyer:               Advanced Environmental Recycling Technologies, Inc.
Attn:  Bob Thayer
P.O. Box 1237
Springdale, Arkansas 72764


16.           Waiver.  Either party hereto may waive any requirement, covenant,
contingency, condition or obligation to be performed by the other party,
provided that such waiver shall be in writing and executed by the party waiving
the requirement, covenant, contingency, condition or obligation, and shall be
specifically designated as a waiver hereunder with reference to the applicable
Section and paragraph of this Agreement. Except as hereinabove provided, a
waiver by a party of any breach of any term, covenant, or condition contained
herein to be performed by a party, or the delay forbearance, indulgence or
failure of a party in exercising any right hereunder on account of such breach,
or the partial exercise of such right, shall not be deemed a waiver of any
subsequent breach of the same term or any other term, covenant, contingency or
condition hereof.


17.           Counterparts.  This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument.


18.           Attorney Fees.  In the event either party is required to bring an
action to enforce

 
33

--------------------------------------------------------------------------------

 
any provision or right under this Agreement, the prevailing party as determined
by a court of competent jurisdiction shall be entitled to its reasonable costs
incurred in connection with such litigation, including reasonable attorney fees,
and the unsuccessful party covenants and agrees to pay to the prevailing party
the same.


19.           Facsimile Execution.  For purposes of executing this Agreement, a
document signed and transmitted by facsimile machine or telecopier is to be
treated as an original document. The signature of any party thereon, for
purposes hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature or an original document. At the request of any party, any facsimile or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document. No party may raise the use of a
facsimile machine or telecopier or the fact that any signature was transmitted
through the use of a facsimile or telecopier machine as a defense to the
enforcement of this Agreement or other document executed in compliance with this
Section.


20.           Recordation.  The Seller ac1mowledges that this agreement may be
recorded in the real estate records for Adair County, Oklahoma, or in any other
appropriate office, and agrees to execute any documents reasonably necessary to
permit such recording.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date written below.


Razorback Watts, Inc.


By:   /s/  Jared Brooks  V.P.
        Jared Brooks, its Vice President




Advanced Environmental Recycling Technologies, Inc.


By:   /s/  Joe Brooks
        Joe Brooks, its President and CEO



 
34

--------------------------------------------------------------------------------

 
EXHIBIT “A”
To Option Agreement




PROPERTY DESCRIPTION


The Southwest Quarter of the Northeast Quarter and the West Half of the
Southeast Quarter of the Northeast Quarter of Section 24, Township 19 North,
Range 25 East, Adair County, Oklahoma being more particularly described as
follows:


Beginning at an existing rebar marking the Northwest Corner of the Southwest
Quarter of the Northeast Quarter.  Thence along the North line of the Northeast
Quarter, North 89 degrees 39 minutes 41 seconds East, 1978.74 feet to a set
rebar w/cap marking the Northeast Comer of the West Half of the Southeast
Quarter of the Northeast Quarter. Thence along the East line of said West Half,
South 00 degrees 14 minutes 00 seconds West, 1318.10 feet to a set rebar w/cap
marking the Southeast Corner of the West Half of the Southeast Quarter of the
Northeast Quarter.  Thence along the South line of the Northeast Quarter, South
89 degrees 31 minutes 30 seconds West, 1978.00 feet to a set rebar w/cap marking
the Southwest Corner of the Southwest Quarter of the Northeast Quarter. Thence
along the West line of said Forty, North 00 degrees 11 minutes 57 seconds East,
1322.80 feet to the Point of Beginnirig, containing 59.97 acres and subject to
Road Rights of Way and any Easements of Record.

 
35

--------------------------------------------------------------------------------

 
